1344 <R=v-¢'"> ease 2:19-@\/-00339-|_|\/|@£1{§11 G§BMERrSHEETned 02/27/19 Page 1 of 1

The ._1S 44 civil cover sheet and the information contained herein neither re lace nor supplement the fllin and service of pleadings or other papers as re uired by law, except as
provided lgy local rules of court. This form, approved by the Judicial Con erence of the mted States in eptember 1974, is required for the use of the lerk of Court for the

 

purpose o initiating the civil docket sheet. (SEE lNSTRUCTlONS 0N NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS DEFENDANTS
V[RGlL SMITH DARRYL VANNOY, WARDEN,
SECT.1 N1AG.5
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
(EXCEPTIN U.S. PLAINTIFF CASE$ (IN U.S. PLAINTIFF CASES ONLY}
NOTEZ [N LAND CONDEMNATlON CASES, USE THE LOCATlON OF

THE TRACT OF LAND INVOLVED.

(C) Attomeys (Finn Name. Address, and Telephane Number) Anomeys (IfKno\vn)

 

 

Il. BASIS OF JURISDICTION (Place an "X" in One Box 0nly) llI. CITlZENSHIP OF PRINCIPAL PARTIES Wlace an “X" in One BoxfarPlaimm‘
(For Diversity C¢lses Only) and 0ne Boxfor Defendam)
n l U.S. Govemment E 3 Fedeml Question PTF DEF _ P’I`F DEF
Plaintiff (`U.S. Government Not a Party) Citizen of This State 1:1 l E 1 locorporated or Pnncipal P|ace n 4 [:] 4
of Business In This Slale

U 2 U.S. Govemment \:I 4 Diversity Citizen of Another State n 2 n 2 Incorporated and Principal Place n 5 m 5

Defendanl (Indir:ale Cilizenship afParties in I!em ll!) of Business ln Another State
Citizen or Subject of a 1:1 3 1:1 3 Foreign Nation n 6 n 6

Foreign Country

 

 

          

   

    

IV. NATURE OF SUIT (Place an "X" in one Bwr only

   

 

   

                 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__ M ' , MW“~ u_§“,gl»'€lt ..... ::TTE..=‘M"BEORFE ' = '»¢="='=…` .
n 110 1nSurancc PERSONAL lNJURY PERSONAL 1NJURY E625 Dn.lg Rclatcd Seizur¢ n 422 Appwl 23 USC 158 n 375 Fals€ Claims Act
n 120 Marine n 310 Airplane 1:1 365 Personal lnjury - of Property 21 USC 881 m 423 Wl'thdrawal 1:1 376 Qui Tam (31 USC
m 130 Ml'ller Act n 315 Airplane Producf Producl liability m 690 Other 28 USC 157 3729 (a))
n 140 Negotiable lnstrument Liability 1:1 367 Healt.h Care/ n 400 State Reapportionment
n 150 Recoverv of Overpavmenl I:l 320 Assault, Libel & Fharmaceutical 1 1:1 410 Antitrust
& Enforeement of Judgment Slander Personal lnqu l:l 820 Copyrights m 430 Banks and Banking
m 151 Medicare Act n 330 Federal Employers’ Product Liability l:l 830 Patent l:] 450 Commerce
E| 152 Re¢overy omefauned Liabimy |:| sss Asbesms vermont l:| §:;;‘;:§i‘°‘c:£’£““‘°d N°‘” |] 460 mcmahon
Student Loans I:I 340 Marine lnjuly Product l:l 840 Trademark n 470 Racketeer lofluenced and
(Excludes Vetexans) n 345 Marine Product Liabilitv - . '- : o ’ 5- 'i M ' " ' ___,_M_,, Corrupt Orga.nizations
1:1 153 Renoverv of Overpayment Liabilitv PERSONAL PROPERTY 1:1710 Fair Labor Standards I:l 861 HIA (13951'0 I:l 480 Consumer Credil
of Veteran's Bene&ts n 350 Motor Vehic|e n 370 Olher Fraud Act n 862 Black leg (923) \:1 490 Cable/Sat TV
n 160 Stockholders’ Suits I:l 355 Motor Vehicle EI 371 Truth in Lending E720 I.abor/Management n 863 DIWC/DIWW (405(3)) n 850 Securities/Commoditi%/
n 190 Ol.her Contract Pmduct liability n 380 Other Pcrsonal Rela\ions 1:1 864 SSID Title XVI Exchange
n 195 Contract Product Liability 1:1 360 Other Personal property Damage n 740 Railway Labor Act I:I 865 RSI (405(§)) n 890 Olher Statutory Actions
n 196 Franchise lnjury n 385 Property Damage n 751 Family and Medical m 891 Agn'cultural Acts
m 362 Personal fnqu - Produet Liability Leave Act n 893 Environmental Matters
Medical Malpxactice 1:1790 Other Labor Lit.igaticn n 895 Freedom of lnfonnation
5 §M?ERQB ' ' 1 USth ' ' ' ' WQU ""@"- E791 Empl°)'¢¢ R=iir=m¢m MDERAMSM . A¢f
I:l 210 Land Condemnation I:l 440 Other Civil Right.s theas Corpus: Income Security Act I:I 870 Taxes (U.S. Plaintiff l:l 896 Arbitration
n 220 Forcclosure [:1 441 Voting n 463 Alien Dctainee or Defenda.nt) n 899 Admjnis"alive 1110de
n 230 Rent Lease &. Ejectmcnt I:l 442 Employment n 510 Motioos to Vacate 1:1 871 IRS-'I'hird Party Act/Revicw or Appeal of
n 240 Tons to l..and n 443 Housing/ Sentence 26 USC 7609 Agency Decision
n 245 Ton Product Liability Accommodations E 530 Geneml n 950 Constitutionality of
n 290 A|l Other Real Propeny I:\ 445 Amer, w/Disabilities El 535 Death Penalty ' “ ` ` State Statutes
Employment Other: ‘
|:| 446 Amer. w/Disabilities |:| 540 Mandamus & cum [|465 Oth¢,- Immigmi°n
Othcr n 550 Civil Rig,hls Aclions
n 448 Education I:I 555 Prison Condition
m 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in 0ne Bax Only)
M l Original I:| 2 Removed from I:I 3 Remanded from l:l 4 Reinstated or l:] 5 'l`ransferred from I] 6 Multidistrict
Proceeding State Coun Appellate Court Reopened Another District Litigation
(Spw]§')
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless dlver.rity):
VI. CAUSE OF 28:2254 Writ ofHabeas Corpus
ACTION Brief description of cause:
Writ of Habeas Corpus
VII. REQUESTED IN m CHECK 11: TH[S 15 A CLASS ACT|QN DEMAND S Cl-lECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: \:I¥es \:l No
VIII. RELATED CASE(S)
ee instructions :
IF ANY (S ) JuDGE DOCKET NUMBER
DA'I'E S1GNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY

RECEIPT # AMOU'N'I` ‘ APPLYING lFP JUDGE M.AG. JUDGE

 

